EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristin Connarn on July 1, 2021.
The application has been amended as follows: 
Cancel Claims 13-14.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The first closest prior art of record, Yang US 2007/0148285, discloses a composition comprising a confectionary shell that surrounds a liquid center, and does not teach or suggest encapsulating an edible substance that is fully solid, partially solid, or viscous as claimed in Claim 1.  The second closest prior art of record, Daouse US 5,888,567 in view of Yang US 2007/0148285 and Rousse et al. US 2008/0206426, does not describe any polymer membranes and merely describes a multilayered frozen composition wherein the layers provide different flavors of ice cream or sorbet in a swirling pattern.  None of the exterior layers in the Daouse composition encapsulate an inner layer of ice cream or sorbet.  Yang describes the core edible substance being a liquid.  There is also no reasonable basis for why a person skilled in the art would be motivated to incorporate two separate polymer membranes of Yang in the Daouse .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERICSON M LACHICA/Examiner, Art Unit 1792